Appellate Case: 22-6057     Document: 010110775489      Date Filed: 11/30/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                      November 30, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  ALFRED BROOKS,

        Plaintiff - Appellant,

  v.                                                        No. 22-6057
                                                     (D.C. No. 5:18-CV-01014-G)
  MARIA ROBINSON; SHIRLEY MAY;                              (W.D. Okla.)
  JIMMY MARTIN,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

       Alfred Brooks, pro se,1 appeals the district court’s grant of summary judgment

 to defendants on his 42 U.S.C. § 1983 claims against Oklahoma prison officials due




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Mr. Brooks proceeds pro se, we construe his arguments liberally, but
 we “cannot take on the responsibility of serving as [his] attorney in constructing
 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
Appellate Case: 22-6057    Document: 010110775489        Date Filed: 11/30/2022        Page: 2



 to his failure to exhaust available administrative remedies prior to bringing suit.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    BACKGROUND

       Mr. Brooks is an inmate incarcerated at North Fork Correctional Center

 (NFCC) in Sayre, Oklahoma. Ms. Robinson is a certified medication aide at NFCC,

 Ms. May is the Correctional Health Services Administrator at NFCC, and Mr. Martin

 is the warden at NFCC. Mr. Brooks alleged Ms. Robinson, Ms. May, and Mr. Martin

 violated his Eighth and Fourteenth Amendment rights when, on March 17, 2017,

 Ms. Robinson gave him the wrong eye medication. He alleged this caused damage to

 his eye, extreme pain, and loss of vision. He further alleged Ms. Robinson acted

 intentionally in retaliation for his refusal to identify another inmate who made

 disparaging remarks about her. He alleged Ms. May refused to purchase the correct

 medication or to implement stop orders that would have prevented the prison from

 dispensing the wrong medication to him. He alleged Mr. Martin failed to

 appropriately hire and supervise NFCC staff.

       Before bringing suit, Mr. Brooks pursued grievances consistent with

 Oklahoma Department of Corrections policy OP-090124 (2016).2 Under that policy,

 an inmate must first pursue informal resolution before submitting a grievance.

 OP-090124 § IV. If an oral request to staff does not resolve an inmate’s issue, the

 inmate must submit a written request to staff (RTS). Id. § IV(B),(C). If this does not


       2
       We cite the 2016 version of OP-090124 because that was the version in effect
 when Mr. Brooks submitted his grievances.

                                            2
Appellate Case: 22-6057     Document: 010110775489        Date Filed: 11/30/2022     Page: 3



 resolve the issue, the inmate may submit a written grievance “to the appropriate

 reviewing authority.” Id. § V(A). Finally, an inmate may appeal an adverse decision

 on a formal written grievance to the “Administrative Review Authority” (ARA). Id.

 § VII(B).

       Mr. Brooks submitted an RTS to Ms. May on April 23, 2017. On June 22, he

 filed grievance 17-28, stating he had not received an answer to his RTS. NFCC

 Medical Services Manager Buddy Honaker responded to Mr. Brooks on July 26,

 stating he was extending the time to consider the grievance. On August 25,

 Mr. Honaker notified Mr. Brooks by letter he was returning the grievance

 unanswered because Mr. Brooks should have submitted it to Ms. May as the proper

 reviewing authority. Mr. Brooks appealed this disposition, but the ARA returned the

 appeal unanswered. The ARA advised Mr. Brooks he “may correct the errors within

 10 days of receipt of the notice,” and that failure to do so would result in the return of

 the grievance unanswered and the forfeiture of the opportunity to participate in the

 grievance process. R. vol. 1 at 132 (underline omitted). Mr. Brooks did not resubmit

 grievance 17-28.

       Instead, Mr. Brooks filed a separate grievance, 17-53,3 on October 13. In

 grievance 17-53, Mr. Brooks acknowledged Ms. May had answered the April 23 RTS

 he filed, but he did not agree with her disposition. The “reviewing authority,” who in



       3
          As the district court noted, this grievance was, at times in the record, referred
 to as grievance 17-55, but there is no indication that any potential misnumbering
 affected the grievance’s disposition.

                                             3
Appellate Case: 22-6057    Document: 010110775489       Date Filed: 11/30/2022    Page: 4



 this case was also Ms. May, responded to the grievance on November 2, but NFCC

 did not deliver the response to Mr. Brooks until December 21. The response included

 statements headed “Partial Relief” and “Partial Denial.” R. vol. 1 at 136. In the

 “Partial Relief” section, the decision stated the medication Mr. Brooks requested had

 been ordered but was awaiting approval from the NFCC health care provider. Id. In

 the “Partial Denial” section, the decision stated the grievance improperly included

 “[m]ore than one issue or incident.” Id. Mr. Brooks appealed to the ARA, which

 notified him it was returning his grievance to the reviewing authority “for further

 investigation and an amended response.” Id. at 139. The reviewing authority—

 Ms. May—issued an amended response, again granted only partial relief, and stated

 he “may appeal to the [ARA].” Id. at 141. Mr. Brooks did not appeal or further

 pursue grievance 17-53.

       Mr. Brooks sued Ms. Robinson, Ms. May, and Mr. Martin under

 42 U.S.C. § 1983. The defendants filed motions to dismiss, arguing Mr. Brooks

 failed to exhaust his administrative remedies. Adopting the recommendations of a

 magistrate judge, the district court converted the motions to dismiss into motions for

 summary judgment and granted them. This appeal followed.

                                     DISCUSSION

       We review the grant of summary judgment de novo. May v. Segovia,

 929 F.3d 1223, 1234 (10th Cir. 2019). Summary judgment is appropriate “if the

 movant shows that there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Similarly, “[w]e


                                            4
Appellate Case: 22-6057     Document: 010110775489         Date Filed: 11/30/2022        Page: 5



 review de novo the district court’s finding of failure to exhaust administrative

 remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002).

        Under the Prison Litigation Reform Act (PLRA), “[n]o action shall be brought

 with respect to prison conditions under [§ 1983] . . . by a prisoner . . . until such

 administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

 doctrine of administrative exhaustion “provides that no one is entitled to judicial

 relief for a supposed or threatened injury until the prescribed administrative remedy

 has been exhausted.” Woodford v. Ngo, 548 U.S. 81, 88–89 (2006) (internal

 quotation marks omitted). Exhaustion is mandatory and applicable “even where the

 relief sought—monetary damages—cannot be granted by the administrative process.”

 Id. at 85. “[T]o properly exhaust administrative remedies prisoners must complete

 the administrative review process in accordance with the applicable procedural

 rules—rules that are defined not by the PLRA, but by the prison grievance process

 itself.” Jones v. Bock, 549 U.S. 199, 218 (2007) (internal quotation marks and

 citation omitted).

        Mr. Brooks presents four arguments on appeal. He asserts (1) prison officials

 hindered him from exhausting his administrative remedies, (2) he was not required to

 further appeal the partial denial of grievance 17-53 after the ARA remanded it to the

 reviewing authority, (3) he did, in fact, exhaust his administrative remedies, and

 (4) the district court should have required the defendants to “prove the existence of a

 remedy,” Aplt. Opening Br. at 13 (typeface normalized), still available to him in the

 grievance process. We consider these arguments in turn.


                                              5
Appellate Case: 22-6057     Document: 010110775489        Date Filed: 11/30/2022    Page: 6



       Regarding the first argument, although we have held that “[w]here prison

 officials prevent, thwart, or hinder a prisoner’s efforts to avail himself of an

 administrative remedy, they render that remedy ‘unavailable’ and a court will excuse

 the prisoner’s failure to exhaust,” Little v. Jones, 607 F.3d 1245, 1250

 (10th Cir. 2010), Mr. Brooks did not show such hinderance occurred here. As the

 magistrate judge observed, despite a number of unexplained deficiencies in NFCC’s

 initial handling of Mr. Brooks’s grievances, there nevertheless came a time where

 Mr. Brooks declined to appeal the partial denial of his grievance, and therefore failed

 to exhaust his remedies:

              [T]he handling of Plaintiff’s attempts to exhaust certainly
              leaves room for improvement on the part of Defendants
              and/or NFCC administrators. For example, it is unclear why
              Mr. Honaker required an additional month to investigate
              Plaintiff’s initial grievance, only to return it unanswered
              because Plaintiff submitted it to the wrong individual.
              Additionally . . . Defendant Robinson has offered no
              explanation as to why Plaintiff did not receive Defendant
              May’s November 2, 2017 response to Plaintiff’s grievance
              until December 21, 2017. Defendant Robinson does not
              address the undersigned’s previous remarks on NFCC’s
              failure to efficiently address Plaintiff’s administrative
              procedure efforts. Instead, she attempts to gloss over the
              mismanagement of the same. Nevertheless, the fact remains
              that based on the record presented, Plaintiff never appealed,
              and thereby failed to exhaust, the denial of [grievance 17-53].

 R. vol. 1 at 303 (citations omitted).

       Regarding Mr. Brooks’s second, third, and fourth arguments, the partial

 resolution of his grievance at an intermediate stage did not relieve him of the

 obligation to complete the administrative process. See Jernigan, 304 F.3d at 1032



                                             6
Appellate Case: 22-6057   Document: 010110775489       Date Filed: 11/30/2022   Page: 7



 (“An inmate who begins the grievance process but does not complete it is barred

 from pursuing a § 1983 claim under PLRA for failure to exhaust his administrative

 remedies.”). This is so even if the relief Mr. Brooks sought was unavailable through

 the grievance process. Woodford, 548 U.S. at 85. Mr. Brooks had an available

 remedy—§ VII(C)(4) of OP-090124 expressly contemplated appeal to the ARA of a

 reviewing authority’s amended response—but he did not pursue it. So, the district

 court correctly concluded Mr. Brooks did not exhaust his administrative remedies and

 dismissed his claims under 42 U.S.C. § 1997e(a).

                                   CONCLUSION

       We affirm the judgment of the district court.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                           7